DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (2015, see IDS filed 9/13/2021).

Regarding claim 1, Saito discloses a method for measuring a residual stress in a cast steel product, including:
a) irradiating a cast steel product with x-rays (Table 1);
b) 2-dimensionally detecting intensities of diffracted x-rays originating from the x-rays (Table 1 and Fig.3, also see top of the first column of p.883); and

d) the residual stress is measured for each of a plurality of measurement positions of the cast steel product (first paragraph of Sect.IIB, second column of p.883), the residual stress at each of the measurement positions is calculated in the calculating based on the diffraction ring at each of the measurement positions (bottom of p.883 to the top of p.884) and an x-ray elastic constant which varies for each of the measurement positions (Sect.IIIC, particularly last paragraph of p.885 to first paragraph of p.886, also see Figs.5 and 6).
Saito does not specifically disclose that the cast steel product is a cast and forged steel product.
However, the skilled artisan appreciates the fact that cast and forged steel would also include microstructural anisotropies that cause local variations in the elastic constant.
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace a cast steel product with a cast and forged steel product as it would be a simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  One of ordinary skill in the art would recognize that simply cast steel products and cast and forged steel products are structurally similar components within the same genus that would have internal columnar grains that could have internal cracks that need evaluation.  As a result, the substitution of a cast and forged steel product for a cast steel product would still allow for the measured diffraction ring and the determined x-ray elastic constant of each measurement position, as suggested by Saito, having a reasonable expectation of success and without undue experimentation.
.

Claim 2 is rejected under 35 USC 103 as being unpatentable over Saito, as applied to claim 1 above, in view of Zhang (CN 107356489 A).
With respect to claim 2, Saito does not disclose determining the elastic constant for each measurement position based on at least one of:  a half-width of the diffracted x-rays, a chemical component of the product, or a hardness of the product.
Zhang teaches the practice of measuring the elastic constant of various small regions of a sample that are also subject to x-ray diffraction measurements, including determining the hardness by a nano-indentation test of individual grains (p.1/4, claim 1, (1)-(3)).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Saito to determine the elastic constant at each measurement position based on determining the hardness of the product, as suggested by Zhang, in order to accurately characterize the residual stress at the measurement position, as taught by Saito.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884